

116 S5024 IS: National Ocean Exploration Act
U.S. Senate
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5024IN THE SENATE OF THE UNITED STATESDecember 16, 2020Mr. Wicker (for himself, Ms. Cantwell, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish the National Ocean Mapping, Exploration, and Characterization Council, and for other purposes.1.Short titleThis Act may be cited as the National Ocean Exploration Act.2.FindingsCongress makes the following findings: (1)The health and resilience of the ocean are vital to the security and economy of the United States and to the lives of the people of the United States. (2)The United States depends on the ocean to regulate weather and climate, to sustain and protect the diversity of life, for maritime shipping, for national defense, and for food, energy, medicine, and other services essential to the people of the United States and all humankind. (3)The prosperity, security, and well-being of the United States depends on successful stewardship of the ocean. (4)Interdisciplinary cooperation and engagement among government agencies, research institutions, foundations, and the private sector are essential for successful stewardship of ocean and coastal environments, for national economic growth, and for development of agile strategies that promote and use new technologies.(5)Ocean exploration can help the people of the United States understand how to be effective stewards of the ocean and serve as catalysts and enablers for other sectors of the economy. (6)Mapping, exploration, and characterization of the ocean provides basic, essential information to protect and restore the marine environment, stimulate economic activity, and provide security for the United States.(7)A robust national ocean exploration program engaging multiple Federal agencies, the private sector, and academia is— (A)essential to the interests of the United States and vital to its security and economy and the health and well-being of all people of the United States; and (B)critical to reestablish the United States at the forefront of global ocean exploration and stewardship.3.DefinitionsIn this Act: (1)CharacterizationThe term characterization refers to activities that provide comprehensive data and interpretations for a specific area of interest of the seafloor, sub-bottom, water column, or hydrologic features, such as water masses and currents, in direct support of specific research, environmental protection, resource management, policymaking, or applied mission objectives. (2)ExplorationThe term exploration refers to activities that provide— (A)a multidisciplinary view of an unknown or poorly understood area of the seafloor, sub-bottom, or water column; and (B)an initial assessment of the physical, chemical, geological, biological, archeological, or other characteristics of such an area.(3)MappingThe term mapping refers to activities that provide comprehensive data and information needed to understand seafloor characteristics, such as depth, topography, bottom type, sediment composition and distribution, underlying geologic structure, and benthic flora and fauna. 4.Ocean Policy Committee(a)EstablishmentThere is established in the Executive Office of the President a committee, to be known as the Ocean Policy Committee (in this section referred to as the Committee). (b)SubcommitteesThe Committee shall include— (1)a subcommittee to be known as the Ocean Science and Technology Subcommittee; and (2)a subcommittee to be known as the Ocean Resource Management Subcommittee. (c)Increased access to geospatial data for more efficient and informed decision making(1)Establishment of document systemThe Committee shall establish or designate one or more systems for ocean-related documents prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(2)ElementsThe systems established or designated under paragraph (1) shall include the following: (A)A publicly accessible, centralized digital archive of documents described in paragraph (1) that are finalized after the date of enactment of this Act, including—(i)environmental impact statements; (ii)environmental assessments; (iii)categorical exclusions; (iv)records of decision; and (v)other relevant documents as determined by the Committee.(B)Geospatially referenced data, if any, contained in the documents under subparagraph (A). (C)A mechanism to retrieve information through geo-information tools that can map and integrate relevant geospatial information, such as—(i)Ocean Report Tools; (ii)the Environmental Studies Program Information System; (iii)Regional Ocean Partnerships; and (iv)the Integrated Ocean Observing System. 5.National Ocean Mapping, Exploration, and Characterization Council(a)EstablishmentThe President shall establish a council, to be known as the National Ocean Mapping, Exploration, and Characterization Council (in this section referred to as the Council).(b)PurposeThe Council shall— (1)update national priorities for ocean mapping, exploration, and characterization; and (2)coordinate and facilitate activities to advance those priorities.(c)ReportingThe Council shall report to the Ocean Science and Technology Subcommittee of the Ocean Policy Committee established under section 4(b)(1).(d)MembershipThe Council shall be composed of not fewer than one senior-level representative from each of the following:(1)The Department of the Navy.(2)The Department of the Interior.(3)The National Oceanic and Atmospheric Administration.(4)The department in which the Coast Guard is operating.(5)The Office of Management and Budget.(6)The Council on Environmental Quality.(7)The Office of Science and Technology Policy.(8)The Department of State.(9)The National Science Foundation.(10)The National Aeronautics and Space Administration.(11)The Marine Mammal Commission. (e)Co-ChairsThe Council shall be co-chaired by—(1)two senior-level representatives from the National Oceanic and Atmospheric Administration; and (2)one senior-level representative from the Department of the Interior. (f)DutiesThe Council shall—(1)set national ocean mapping, exploration, and characterization priorities and strategies;(2)cultivate and facilitate partnerships among Federal and State agencies, private industry, academia, and nongovernmental organizations to conduct ocean mapping, exploration, and characterization activities and related technology development;(3)coordinate improved processes for data management, access, synthesis, and visualization with respect to ocean mapping, exploration, and characterization; (4)encourage education, workforce training, and public engagement activities that— (A)advance interdisciplinary principles that contribute to ocean mapping, exploration, and characterization; and (B)improve public engagement with ocean science;(5)coordinate activities as appropriate with international ocean mapping, exploration, and characterization initiatives; and(6)establish and monitor metrics to track progress in achieving the priorities set under paragraph (1). (g)Interagency working groups(1)Interagency working group on ocean exploration and characterization(A)EstablishmentThe President shall establish a new interagency working group on ocean exploration and characterization. (B)FunctionsThe interagency working group established under subparagraph (A) shall support the Council and the Ocean Science and Technology Subcommittee of the Ocean Policy Committee established under section 4(b)(1) on ocean exploration and characterization activities and associated technology development across the Federal Government.(2)Interagency Working Group on Ocean and Coastal MappingThe Interagency Working Group on Ocean and Coastal Mapping under section 12203 of the Ocean and Coastal Mapping Integration Act (33 U.S.C. 3502) shall support the Council and the Ocean Science and Technology Subcommittee of the Ocean Policy Committee established under section 4(b)(1) on ocean mapping activities and associated technology development across the Federal Government.(3)OversightThe Council shall oversee—(A)the interagency working group on ocean exploration and characterization established under paragraph (1)(A); and (B)the Interagency Working Group on Ocean and Coastal Mapping under section 12203 of the Ocean and Coastal Mapping Integration Act (33 U.S.C. 3502). (h)Plan(1)In generalNot later than 1 year after the date of the enactment of this Act, the Council shall develop and submit to the appropriate committees of Congress a plan for an integrated ocean mapping, exploration, and characterization initiative. (2)ElementsThe plan required by paragraph (1) shall—(A)identify and describe national ocean mapping, exploration, and characterization priorities;(B)identify and describe Federal and federally funded ocean mapping, exploration, and characterization programs;(C)facilitate non-Federal input into national ocean mapping, exploration, and characterization priorities; (D)ensure effective coordination of ocean mapping, exploration, and characterization activities among programs described in subparagraph (B); (E)identify opportunities for combining overlapping or complementary needs, activities, and resources of Federal agencies relating to ocean mapping, exploration, and characterization while not reducing benefits from existing mapping, explorations, and characterization activities; (F)promote new and existing partnerships among Federal and State agencies, private industry, academia, and nongovernmental organizations to conduct or support ocean mapping, exploration, and characterization activities and technology development needs, including through coordination under section 3 of the Commercial Engagement Through Ocean Technology Act of 2018 (33 U.S.C. 4102); (G)establish standardized collection and data management protocols for ocean mapping, exploration, and characterization; (H)encourage the development of innovative ocean mapping, exploration, and characterization technologies and applications;(I)promote protocols for accepting data, equipment, or other resources that support national ocean mapping, exploration, and characterization priorities;(J)identify best practices for the protection of marine life during mapping, exploration, and characterization activities;(K)identify training, technology, and other resource requirements for enabling the National Oceanic and Atmospheric Administration and other appropriate Federal agencies to support a coordinated national ocean mapping, exploration, and characterization effort;(L)identify a centralized mechanism or office for— (i)coordinating data collection, processing, archiving, and dissemination activities relating to ocean mapping, exploration, and characterization that meets Federal mandates for data accuracy and accessibility; and (ii)coordinating partnerships that support such activities; (M)designate repositories responsible for archiving and managing ocean mapping, exploration, and characterization data; and(N)set forth a timetable and estimated costs for implementation and completion of the plan. (i)BriefingsNot less frequently than every 2 years, the Council shall brief the appropriate committees of Congress on—(1)progress made toward meeting the national priorities described in subsection (h)(2)(A); and (2)recommendations for meeting such priorities. (j)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate; and(2)the Committee on Natural Resources, the Committee on Science, Space, and Technology, and the Committee on Armed Services of the House of Representatives.6.Modifications to the ocean exploration program of the National Oceanic and Atmospheric Administration(a)PurposeSection 12001 of the Omnibus Public Land Management Act of 2009 (33 U.S.C. 3401) is amended by striking and the national undersea research program. (b)Program establishedSection 12002 of such Act (33 U.S.C. 3402) is amended—(1)in the first sentence, by striking and undersea; and(2)in the second sentence—(A)by inserting ocean exploration and characterization efforts and before ocean and coastal resources; and (B)by striking and undersea. (c)Powers and duties of the Administrator(1)In generalSection 12003(a) of such Act (33 U.S.C. 3403(a)) is amended—(A)in the matter preceding paragraph (1), by inserting , in coordination with the Ocean Policy Committee established under section 4 of the National Ocean Exploration Act, after Administration; (B)in paragraph (1)— (i)by striking Federal agencies and all that follows through and survey and inserting Federal and State agencies, Tribal governments, private industry, academia, and nongovernmental organizations, to map, explore, and characterize; and (ii)by inserting characterize, after observe,;(C)in paragraph (5), by striking ; and and inserting a semicolon; (D)in paragraph (6)—(i)by inserting , in collaboration with the National Ocean Mapping, Exploration, and Characterization Council established under section 5 of the National Ocean Exploration Act, after forum; and(ii)by striking the period at the end and inserting ; and; and (E)by adding at the end the following: (7)provide guidance to Federal and State agencies, Tribal governments, private industry, academia (including secondary schools, community colleges, and universities), and nongovernmental organizations on data standards, protocols for accepting data, and coordination of data collection, processing, archiving, and dissemination for data relating to ocean exploration and characterization..(2)DonationsSection 12003(b) of such Act (33 U.S.C. 3403(b)) is amended to read as follows: (b)DonationsFor the purpose of exploring the oceans or increasing the knowledge of the oceans, the Administrator may—(1)accept monetary donations and donations of property, data, and equipment; and (2)pay all necessary expenses in connection with the conveyance or transfer of a gift, devise, or bequest..(d)Repeal of ocean exploration and undersea research technology and infrastructure task forceSection 12004 of such Act (33 U.S.C. 3404) is repealed. (e)Education, workforce training, and outreach(1)In generalSuch Act is further amended by inserting after section 12003 the following new section 12004: 12004.Education, workforce training, and outreach(a)In generalThe Administrator of the National Oceanic and Atmospheric Administration shall conduct education and outreach efforts in order to broadly disseminate information to the public on the discoveries made by the program under section 12002.(b)Education and outreach effortsEfforts described in subsection (a) may include— (1)education of the general public, teachers, students, and ocean and coastal resource managers; and (2)workforce training, reskilling, and opportunities to encourage development of ocean related science, technology, engineering, and mathematics (STEM) technical training programs involving secondary schools, community colleges, and universities.(c)Outreach strategyNot later than 120 days after the date of the enactment of the National Ocean Exploration Act, the Administrator of the National Oceanic and Atmospheric Administration shall develop an outreach strategy to broadly disseminate information on the discoveries made by the program under section 12002..(2)Clerical amendmentThe table of contents in section 1(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991) is amended by striking the item relating to section 12004 and inserting the following: Sec. 12004. Education, workforce training, and outreach..(f)Ocean Exploration Advisory Board(1)EstablishmentSection 12005(a)(1) of such Act (33 U.S.C. 3505(1)) is amended by inserting and the National Ocean Mapping, Exploration, and Characterization Council established under section 5 of the National Ocean Exploration Act after advise the Administrator. (2)Technical amendmentSection 12005(c) of such Act (33 U.S.C. 3505(c)) is amended by inserting this before part. (g)Authorization of appropriationsSection 12006 of such Act (33 U.S.C. 3406) is amended by striking this part and all that follows and inserting this part $60,000,000 for each of fiscal years 2021 through 2030. (h)DefinitionsSuch Act is further amended by inserting after section 12006 the following:12007.DefinitionsIn this part: (1)CharacterizationThe terms characterization and characterize refer to activities that provide comprehensive data and interpretations for a specific area of interest of the seafloor, sub-bottom, water column, or hydrologic features, such as water masses and currents, in direct support of specific research, environmental protection, resource management, policymaking, or applied mission objectives. (2)ExplorationThe term exploration and explore refer to activities that provide—(A)a multidisciplinary view of an unknown or poorly understood area of the seafloor, sub-bottom, or water column; and(B)an initial assessment of the physical, chemical, geological, biological, archaeological, or other characteristics of such an area.(3)MappingThe terms map and mapping refer to activities that provide comprehensive data and information needed to understand seafloor characteristics, such as depth, topography, bottom type, sediment composition and distribution, underlying geologic structure, and benthic flora and fauna..(i)Clerical amendmentThe table of contents in section 1(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991) is amended by inserting after the item relating to section 12006 the following: Sec. 12007. Definitions..7.Repeal(a)In generalThe NOAA Undersea Research Program Act of 2009 (part II of subtitle A of title XII of Public Law 111–11; 33 U.S.C. 3421 et seq.) is repealed. (b)Clerical amendmentThe table of contents in section 1(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991) is amended by striking the items relating to part II of subtitle A of title XII of such Act. 8.Modifications to ocean and coastal mapping program of the National Oceanic and Atmospheric Administration(a)Establishment of program(1)In generalSection 12202(a) of the Ocean and Coastal Mapping Integration Act (33 U.S.C. 3501(a)) is amended—(A)by striking establish a program to develop a coordinated and and inserting establish and maintain a program to coordinate; (B)by striking plan and inserting efforts; and(C)by striking that enhances and all that follows and inserting “that—(1)enhances ecosystem approaches in decision-making for natural resource and habitat management restoration and conservation, emergency response, and coastal resilience and adaptation; (2)establishes research and mapping priorities; (3)supports the siting of research and other platforms; and (4)advances ocean and coastal science..(2)MembershipSection 12202 of such Act (33 U.S.C. 3501) is amended by striking subsection (b) and redesignating subsection (c) as subsection (b). (3)Program parametersSubsection (b) of section 12202 of such Act (33 U.S.C. 3501), as redesignated by paragraph (2), is amended—(A)in the matter preceding paragraph (1), by striking developing and inserting maintaining; (B)in paragraph (2), by inserting and for leveraging existing Federal geospatial services capacities and contract vehicles for efficiencies after coastal mapping;(C)in paragraph (7), by striking with coastal state and local government programs and inserting with mapping programs, in conjunction with Federal and State agencies, Tribal governments, private industry, academia, and nongovernmental organizations; (D)in paragraph (8), by striking of real-time tide data and the development and inserting of tide data and water-level data and the development and dissemination; (E)in paragraph (9), by striking ; and and inserting a semicolon; (F)in paragraph (10), by striking the period at the end and inserting ; and; and(G)by adding at the end the following: (11)support—(A)the Ocean Science and Technology Subcommittee of the Ocean Policy Committee established under section 4(b)(1) of the National Ocean Exploration Act; and (B)the National Ocean Mapping, Exploration, and Characterization Council established under section 5 of such Act..(b)Interagency Working Group on Ocean and Coastal Mapping(1)Name changeThe Ocean and Coastal Mapping Integration Act (33 U.S.C. 3501 et seq.) is amended—(A)in section 12202 (33 U.S.C. 3501)—(i)in subsection (a), by striking Interagency Committee on Ocean and Coastal Mapping and inserting Interagency Working Group on Ocean and Coastal Mapping under section 12203; and(ii)in subsection (b), as redesignated by subsection (a)(2), by striking Committee and inserting Working Group; (B)in section 12203 (33 U.S.C. 3502)—(i)in the section heading, by striking committee and inserting working group; (ii)in subsection (b), in the first sentence, by striking committee and inserting Working Group; (iii)in subsection (e), by striking committee and inserting Working Group; and(iv)in subsection (f), by striking committee and inserting Working Group; and (C)in section 12208 (33 U.S.C. 3507), by amending paragraph (3) to read as follows: (3)Working GroupThe term Working Group means the Interagency Working Group on Ocean and Coastal Mapping under section 12203..(2)In generalSection 12203(a) of such Act (33 U.S.C. 3502(a)) is amended by striking within 30 days and all that follows and inserting not later than 30 days after the date of the enactment of the National Ocean Exploration Act, shall use the Interagency Working Group on Ocean and Coastal Mapping in existence as of the date of the enactment of this Act to implement section 12202.. (3)MembershipSection 12203(b) of such Act (33 U.S.C. 3502(b)) is amended—(A)in the first sentence, by striking senior both places it appears and inserting senior-level; (B)in the third sentence, by striking the Minerals Management Service and inserting the Bureau of Ocean Energy Management of the Department of the Interior, the Office of the Assistant Secretary, Fish and Wildlife and Parks of the Department of the Interior; and (C)by striking the second sentence.(4)Co-chairsSection 12203(c) of such Act (33 U.S.C. 3502(c)) is amended to read as follows: (c)Co-ChairsThe Working Group shall be co-chaired by one representative from each of the following: (1)The National Oceanic and Atmospheric Administration.(2)The Department of the Interior. (3)The United States Army Corps of Engineers.. (5)Subordinate groupsSection 12203(d) of such Act (33 U.S.C. 3502(d)) is amended to read as follows: (d)Subordinate groupsThe co-chairs may establish such permanent or temporary subordinate groups as determined appropriate by the Working Group..(6)MeetingsSection 12203(e) of such Act (33 U.S.C. 3502(e)) is amended by striking each subcommittee and each working group and inserting each subordinate group. (7)CoordinationSection 12203(f) of such Act (33 U.S.C. 3502(f)) is amended by striking paragraphs (1) through (5) and inserting the following:(1)other Federal efforts, such as the Digital Coast, the Federal Geographic Data Committee, GeoPlatform, the Hydrographic Services Review Panel of the National Oceanic and Atmospheric Administration, the Ocean Exploration Advisory Board of the National Oceanic and Atmospheric Administration, and the Technical Mapping Advisory Council of the Federal Emergency Management Agency;(2)international mapping activities;(3)coastal states;(4)coastal Indian Tribes;(5)user groups through workshops and other appropriate mechanisms; and(6)representatives of nongovernmental entities..(8)Advisory panelSection 12203 of such Act (33 U.S.C. 3502) is amended by striking subsection (g).(9)FunctionsSection 12203 of such Act (33 U.S.C. 3502), as amended by paragraph (8), is further amended by adding at the end the following: (g)Functions with respect to National Ocean Mapping, Exploration, and Characterization CouncilThe Working Group shall support the National Ocean Mapping, Exploration, and Characterization Council established under section 5 of the National Ocean Exploration Act and the Ocean Science and Technology Subcommittee of the Ocean Policy Committee established under section 4(b)(1) of such Act on ocean mapping activities.. (10)Clerical amendmentThe table of contents in section 1(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991) is amended by striking the item relating to section 12203 and inserting the following: Sec. 12203. Interagency working group on ocean and coastal mapping..(c)Biennial reportsSection 12204 of such Act (33 U.S.C. 3503) is amended—(1)in the matter preceding paragraph (1), by striking No later and all that follows through House of Representatives and inserting Not later than 18 months after the date of the enactment of the National Ocean Exploration Act, and biennially thereafter until 2040, the co-chairs of the Working Group, in coordination with the National Ocean Mapping, Exploration, and Characterization Council established under section 5 of such Act, shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Energy and Natural Resources of the Senate, and the Committee on Natural Resources and the Committee on Science, Space, and Technology of the House of Representatives,;(2)in paragraph (1), by inserting , including the data maintained by the National Centers for Environmental Information of the National Oceanic and Atmospheric Administration, after mapping data; (3)in paragraph (3), by inserting , including a plan to map the coasts of the United States on a requirements-based cycle, with mapping agencies and partners coordinating on a unified approach that factors in recent related studies, meets multiple user requirements, and identifies gaps after accomplished; (4)by striking paragraph (10) and redesignating paragraphs (11), (12), and (13) as paragraphs (10), (11), and (12), respectively; (5)in paragraph (10), as so redesignated, by striking with coastal state and local government programs and inserting with international, coastal state, and local government and nongovernmental mapping programs; (6)in paragraph (11), as redesignated by paragraph (4)— (A)by striking increase and inserting streamline and expand;(B)by inserting for the purpose of fulfilling Federal mapping and charting responsibilities, plans, and strategies after entities; and(C)by striking ; and and inserting a semicolon; (7)in paragraph (12), as redesignated by paragraph (4), by striking the period at the end and inserting a semicolon; and(8)by adding at the end the following: (13)a progress report on the development of new and innovative technologies and applications through research and development, including cooperative or other agreements with joint or cooperative research institutes and centers and other nongovernmental entities;(14)a description of best practices in data processing and distribution and leveraging opportunities among agencies represented on the Working Group and with coastal states, coastal Indian Tribes, and nongovernmental entities;(15)an identification of any training, technology, or other requirements for enabling Federal mapping programs, vessels, and aircraft to support a coordinated ocean and coastal mapping program; and(16)a timetable for implementation and completion of the plan described in paragraph (3), including recommendations for integrating new approaches into the program.. (d)NOAA joint ocean and coastal mapping centers(1)CentersSection 12205(c) of such Act (33 U.S.C. 3504(c)) is amended—(A)in the matter preceding paragraph (1), by striking 3 and inserting three; and (B)in paragraph (4), by inserting and unmanned after sensing. (2)PlanSection 12205 of such Act (33 U.S.C. 3504) is amended— (A)in the section heading, by striking Plan and inserting NOAA joint ocean and coastal mapping centers; (B)by striking subsections (a), (b), and (d); and (C)in subsection (c), by striking (c) NOAA joint ocean and coastal mapping centers.—. (3)Clerical amendmentThe table of contents in section 1(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991) is amended by striking the item relating to section 12205 and inserting the following: Sec. 12205. NOAA joint ocean and coastal mapping centers..(e)Ocean and coastal mapping Federal funding opportunitySuch Act (33 U.S.C. 3501 et seq.) is amended—(1)by redesignating sections 12206, 12207, and 12208 as sections 12208, 12209, and 12210, respectively; and (2)by inserting after section 12205 the following: 12206.Ocean and coastal mapping Federal funding opportunity(a)In generalNot later than one year after the date of the enactment of the National Ocean Exploration Act, the Administrator shall develop an integrated ocean and coastal mapping Federal funding match opportunity within the National Oceanic and Atmospheric Administration with Federal, State, Tribal, local, nonprofit, or academic partners in order to increase the coordinated acquisition, processing, stewardship, and archival of new ocean and coastal mapping data in United States waters.(b)RulesThe Administrator shall develop administrative and procedural rules for the ocean and coastal mapping Federal funding match opportunity developed under subsection (a), to include—(1)specific and detailed criteria that must be addressed by an applicant, such as geographic overlap with pre-established priorities, number and type of project partners, benefit to the applicant, coordination with other funding opportunities, and benefit to the public;(2)determination of the appropriate funding match amounts and mechanisms to use, such as grants, agreements, or contracts; and(3)other funding award criteria as are necessary or appropriate to ensure that evaluations of proposals and decisions to award funding under this section are based on objective standards applied fairly and equitably to those proposals.(c)Geospatial services and contract vehiclesThe ocean and coastal mapping Federal funding match opportunity developed under subsection (a) shall leverage Federal expertise and capacities for geospatial services and Federal geospatial contract vehicles using the private sector for acquisition efficiencies.12207.Cooperative agreements, contracts, and grants(a)In generalTo carry out interagency activities under this subtitle, the heads of agencies represented on the Working Group may enter into cooperative agreements, or any other agreement with each other, and transfer, receive, and expend funds made available by any Federal agency, any State or subdivision thereof, or any public or private organization or individual, for ocean and coastal mapping investigations, surveys, studies, and other geospatial collaborations authorized by this subtitle or agreements authorized by section 5 of the Act entitled An Act to define the functions and duties of the Coast and Geodetic Survey, and for other purposes, approved August 6, 1947 (33 U.S.C. 883e).(b)GrantsThe Administrator may make grants to any State or subdivision thereof or any public or private organization or individual to carry out the purposes of this subtitle..(f)Authorization of appropriationsSection 12209 of such Act, as redesignated by subsection (e)(1), is amended—(1)in subsection (a), by striking this subtitle and all that follows and inserting this subtitle $45,000,000 for each of fiscal years 2021 through 2030.; (2)in subsection (b), by striking this subtitle and all that follows and inserting this subtitle $15,000,000 for each of fiscal years 2021 through 2030.; (3)by striking subsection (c); and(4)by inserting after subsection (b) the following: (c)Ocean and coastal mapping Federal funding opportunityOf amounts appropriated pursuant to subsection (a), $20,000,000 is authorized to carry out section 12206.. (g)Definitions(1)Ocean and coastal mappingParagraph (5) of section 12210 of such Act, as redesignated by subsection (e)(1), is amended by striking processing, and management and inserting processing, management, maintenance, interpretation, certification, and dissemination.(2)Coastal Indian TribeSection 12210 of such Act, as redesignated by subsection (e)(1), is amended by adding at the end the following: (9)Coastal Indian TribeThe term coastal Indian Tribe means an Indian tribe, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304), the land of which is located in a coastal state..(h)Clerical amendmentsThe table of contents in section 1(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991) is amended by striking the items relating to sections 12206 through 12208 and inserting the following:Sec. 12206. Ocean and coastal mapping Federal funding opportunity.Sec. 12207. Cooperative agreements, contracts, and grants.Sec. 12208. Effect on other laws.Sec. 12209. Authorization of appropriations.Sec. 12210. Definitions..9.Modifications to Hydrographic Services Improvement Act of 1998(a)DefinitionsSection 302(4)(A) of the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892(4)(A)) is amended by inserting hydrodynamic forecast and datum transformation models, after nautical information databases,. (b)Functions of the AdministratorSection 303(b) of such Act (33 U.S.C. 892a(b)) is amended—(1)in the matter preceding paragraph (1), by inserting precision navigation, after promote; and(2)in paragraph (2)—(A)by inserting and hydrodynamic forecast models after monitoring systems; (B)by inserting and provide foundational information and services required to support coastal resilience planning for coastal transportation and other infrastructure, coastal protection and restoration projects, and related activities after efficiency; and (C)by striking ; and and inserting a semicolon. (c)Quality assurance programSection 304(a) of such Act (33 U.S.C. 892b(a)) is amended by striking product produced and inserting product or service produced or disseminated.(d)Authorization of appropriationsSection 306(a) of such Act (33 U.S.C. 892d(a)) is amended—(1)in paragraph (1), by striking $70,814,000 for each of fiscal years 2019 through 2023 and inserting $71,000,000 for each of fiscal years 2021 through 2030; (2)in paragraph (2), by striking $25,000,000 for each of fiscal years 2019 through 2023 and inserting $34,000,000 for each of fiscal years 2021 through 2030; (3)in paragraph (3), by striking $29,932,000 for each of fiscal years 2019 through 2023 and inserting $38,000,000 for each of fiscal years 2021 through 2030; (4)in paragraph (4), by striking $26,800,000 for each of fiscal years 2019 through 2023 and inserting $45,000,000 for each of fiscal years 2021 through 2030; and(5)in paragraph (5), by striking $30,564,000 for each of fiscal years 2019 through 2023 and inserting $35,000,000 for each of fiscal years 2021 through 2030. 